 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10
     RUBEN GURROLA,                      )     NO. SACV 18-00399-RSWL (AS)
11                                       )
                      Petitioner,        )
12                                       )
               v.                        )          JUDGMENT
13                                       )
     WILLIAM MUNIZ, Warden,              )
14                                       )
                      Respondent.        )
15                                       )
                                         )
16
17
          Pursuant    to   the   Order       Accepting   Findings,   Conclusions   and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the Petition is denied and dismissed with
21
     prejudice.
22
23
               DATED: December 17, 2018
24
25
26                                               RONALD S.W. LEW
                                         Senior, U.S. District Court Judge
27
28
